COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00006-CV


In the Interest of T.B. and A.B.,         §    From the 233rd District Court
Children
                                          §    of Tarrant County (233-558243-14)

                                          §    July 14, 2016

                                          §    Opinion by Justice Walker



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Father shall pay all of the costs of this

appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Sue Walker___________________
                                          Justice Sue Walker